UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7073



LEARIE A. DALY,

                                             Petitioner - Appellant,

          versus


JOHN ASHCROFT, Attorney General,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
2087-AMD)


Submitted:   October 10, 2002             Decided:   October 22, 2002


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Learie A. Daly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Learie A. Daly appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2241 (2000). We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.        See Daly v.

Ashcroft, No. CA-02-2087-AMD (D. Md. July 1, 2002).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2